Plaintiff seeks to recover some $6,000, consisting of a down payment of $1,500, and damages for failure to deliver a completed motor bus. The defendant had judgment in the trial court for $775, unpaid balance on the chassis, with interest and costs, amounting to $1,085.50. The contract consists of a conditional sales agreement, letters, telegrams and telephonic conversations. The plaintiff accepted delivery of the chassis upon paying $1,500 and agreeing to pay later a balance of $775 due thereon. He delivered the chassis to a coach maker to have a body built thereon, then failed to pay for the body or the balance of the chassis. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.